


110 HCON 333 IH: Expressing continued support for employee

U.S. House of Representatives
2008-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 333
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2008
			Mr. Hinchey (for
			 himself and Mr. Rohrabacher) submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		CONCURRENT RESOLUTION
		Expressing continued support for employee
		  stock ownership plans.
	
	
		Whereas in the Employee Retirement Income Security Act of
			 1974, Congress codified a technique of corporate finance which utilizes
			 employee stock ownership, officially named an employee stock ownership plan
			 (ESOP);
		Whereas in the 33 years since the statutory recognition of
			 ESOPs, there have been ample data collected by objective research indicating
			 that the vast majority of corporations sponsoring employee stock ownership
			 through ESOPs are high performing companies that, among other indicia of high
			 performing companies, have better sales, are more sustainable, pay better, and
			 provide more retirement savings compared to similar companies that are not
			 employee-owned; and
		Whereas Congress, in more than 15 laws since 1974, has
			 made it explicit that ESOPs are to serve the dual purpose of providing
			 retirement savings and stock ownership for employees, as well as being a
			 financing technique for corporations: Now, therefore, be it
		
	
		That Congress expresses its continued
			 support for employee stock ownership plans.
		
